Citation Nr: 0005346	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-22 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypothyroidism as 
secondary to service-connected total abdominal hysterectomy 
with bilateral salpingo-oophorectomy.  

2.  Entitlement to service connection for chronic joint pain 
as secondary to service-connected total abdominal 
hysterectomy with bilateral salpingo-oophorectomy.

3.  Entitlement to service connection for hypertension as 
secondary to service-connected total abdominal hysterectomy 
with bilateral salpingo-oophorectomy.

4.  Entitlement to service connection for loss of reflexes as 
secondary to service-connected total abdominal hysterectomy 
with bilateral salpingo-oophorectomy.

5.  Entitlement to service connection for depression as 
secondary to service-connected total abdominal hysterectomy 
with bilateral salpingo-oophorectomy.  



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to May 
1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

Upon review, the Board notes that new pertinent evidence was 
sent to the Board by the veteran's representative.  This 
evidence includes VA outpatient treatment records dated 
subsequent to the most recent Supplemental Statement of the 
Case issued in November 1998.  Pursuant to 38 C.F.R. 
§ 20.1304, evidence submitted to the Board will be referred 
to the RO unless it is accompanied by a written statement, 
signed by the veteran or her representative waiving 
consideration of the evidence by the RO.  No such document 
accompanied the additional evidence. 

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

The RO should readjudicate, in light of 
the additional evidence, the issues on 
appeal.  

If any benefit sought remains denied, the appellant and her 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




